Citation Nr: 0810911	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for right hip disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.  The appeal was later 
transferred to the North Little Rock, Arkansas, Regional 
Office.  

In January 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was treated for low back pain prior to and 
during service, but did not evince a chronic back disability 
during service and a preponderance of the competent evidence 
of record is against a finding that any current back 
disability is related to active service.

2.  Service connection for a back disorder is not in effect; 
thus, entitlement to service connection for any hip 
disability as secondary to a back disorder is precluded as a 
matter of law.  

3.  A preponderance of the evidence is against a finding that 
right and left hip disorders are related to service, 
including any in-service exposure to ionizing radiation.  



CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Bilateral hip disability was not incurred or aggravated 
in service, may not be presumed to have been incurred 
therein, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310, 3.311, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated July 2002 and February 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In March 
2006, the veteran was notified of the way initial disability 
ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  

The veteran is in receipt of Social Security Administration 
(SSA) benefits; however, the duty to assist does not attach 
to obtaining these records in this case.  The Court has 
indicated that a SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).   Here, however, the critical issue is 
not whether the veteran is employable, but whether his 
current disabilities are related to his military service.  
Accordingly, a SSA determination would have no relevance in 
this case.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  The Board is satisfied that the duties to 
notify and assist have been met.

Service Connection for a Back Disorder

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303.  There must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

The veteran's entrance examination and report of medical 
history note that the veteran was treated for a back problems 
prior to his entering service; examination of the low back 
revealed normal findings.  

Service medical records show that the veteran fell from a 
trailer onto a bomb fin in October 1967.  He was diagnosed 
with abrasions to his back and treated with antibacterial 
washes.  X-rays were negative.  There were no other 
complaints of back pain during service.  The veteran's 
December 1969 separation examination revealed a normal spine 
and musculoskeletal system.  

The veteran has submitted a letter from a local chiropractor, 
Dr. M., who confirmed that he had treated the veteran in the 
1970s and 1980s; he did not discuss the nature of the 
veteran's treatment, and the treatment records are 
unavailable due to the length of time that has elapsed.  

The veteran was treated in November 1998 for back pain.  A 
January 1999 MRI revealed a herniated disc at L4-5 and 
degenerative disc disease.  Since that time, the veteran has 
sought VA treatment for various back disorders, including 
lumbar spondylosis and degenerative disc disease.  None of 
his treatment providers have attributed his back disorders to 
his service.   

The veteran received a VA examination in June 2007.  The 
claims folder was reviewed, and both the in-service fall and 
the veteran's history of pre-existing back problems were 
noted.  X-rays showed "marked" spondylosis with 
degenerative disease at T12, L1, L2, and L4-5 with spurring.  
Examination of the veteran revealed a "tiny puncture wound 
to [the] left flank which is invisible now" as a result of 
the October 1967 in-service fall.  The examiner concluded 
that it was "less likely than not" that the veteran's 
current back disabilities were related to service.

There is no competent evidence in the veteran's service 
medical records showing the presence of chronic low back 
disability.  While an October 1967 injury is documented, this 
injury appears to have been acute without lasting residuals 
and the remainder of the service medical records is negative 
for back complaints.  

There are no records of treatment for a back disorder until 
1998, many years post-service.  Further, the June 2007 VA 
examiner found that the veteran did not exhibit current low 
back disability that could be related to service.  On review, 
the evidence does not establish that any current low back 
disability is related to service.

Both the veteran and a friend have written that the veteran 
has had back pain since his active service.  However, these 
individuals have not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation of the veteran's current back 
disorder.  As such, their lay opinions as to the etiology of 
the veteran's disability do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. 
App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that any back disorder was incurred or aggravated by 
his active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for a back disorder is not warranted.

Service Connection for Right and Left Hip Disorders as 
Secondary to a Service-Connected Back Disorder

The veteran has contended that his right and left hip 
disorders are secondary to his back disability.

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

As the Board has found that the veteran's back disorder is 
not related to his service, service connection for right and 
left hip disorders as secondary to a back disability is 
precluded as a matter of law.  38 C.F.R. § 3.310.  Thus, a 
discussion of whether the veteran's hip disabilities are 
related to his back disorder is not warranted.  

Service Connection for Right and Left Hip Disorders as 
Secondary to Exposure to Ionizing Radiation

In correspondence dated April 2006, the veteran raised the 
possibility that his right and left hip disorders, diagnosed 
as avascular necrosis, may be related to in-service exposure 
to radioactive material.  The veteran's military occupational 
specialty was munitions maintenance specialist, and his 
December 1969 separation documents indicate that he worked 
with radioactive material for six months in 1966, with no 
record of overexposure.  

Service connection for a disability claimed to be due to 
exposure to ionizing radiation during service can be 
demonstrated in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom 120 F.3d 1239 (Fed. Cir. 
1997). First, direct service connection may be established 
under 38 C.F.R. § 3.303(a) by showing that the disease began 
during or was aggravated by service, a task "which includes 
the difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Second, as to radiation-exposed veterans, 
there are certain diseases which may be presumptively service 
connected under 38 U.S.C.A. § 1112(c) if participation in an 
in-service radiation-risk activity is shown.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309. Third, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages found in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease," 
and other conditions specified by regulation are met, such as 
an evidentiary showing of exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(b)(2), (4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted 
from in-service radiation exposure.

Initially, the Board notes that avascular necrosis is not a 
"radiogenic disease" for the purposes of the procedures in 
38 C.F.R. § 3.311 and it is not a disease subject to the 
presumption under 38 C.F.R. § 3.309(d).  Additionally, the 
veteran has not cited nor submitted competent scientific 
medical evidence that avascular necrosis is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  Although he has 
submitted Internet research and excerpts from medical 
treatises discussing avascular necrosis, none of these 
submissions link avascular necrosis with radiation exposure.  
Service connection for right and left hip disabilities as a 
result of exposure to radiation therefore cannot be presumed.  
Thus, direct service connection for avascular necrosis as a 
result of exposure to radiation must be shown.    

Service medical records are negative for any findings or 
diagnoses of hip disorders or avascular necrosis.  There were 
no hip disorders noted upon discharge.  The veteran was not 
treated for a hip disorder until 1985, at which point he 
received a total left hip arthroplasty as a result of 
avascular necrosis.  He indicated at that time that his hip 
had hurt for approximately six years.  No etiology of the 
veteran's avascular necrosis was given.  The veteran had a 
total right hip arthroplasty in June 2002, also attributed to 
avascular necrosis.  None of the veteran's treatment 
providers have attributed avascular necrosis to service, 
including any in-service exposure to radiation.

In June 2006, the veteran received a VA examination.  The 
veteran was noted to have had avascular necrosis of the hips 
and was status post bilateral total hip arthroplasty.  The 
examiner did not comment on whether the veteran's hip 
disorder was directly related to his service.

The first indication of hip trouble was in 1985, years after 
the veteran's service discharge. Such a lapse in time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Id. Furthermore, there is no 
opinion which provides a nexus between service and current 
disability.  The Board finds that service connection as a 
direct result of service, including any inservice exposure to 
ionizing radiation, is not warranted.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral hip disorders are 
causally related to exposure to radiation during active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A.        § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disorder is denied. 

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


